

EXHIBIT 10.1


SECOND AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Second
Amendment”), effective as of March 25th, 2019 (the “Effective Date”) is entered
into by and between T-Mobile US, Inc. (the “Company”), and J. Braxton Carter
(“Executive”). Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to them in the Employment Agreement (as
defined below).
RECITALS
WHEREAS, the Company and Executive are parties to that certain Amended and
Restated Employment Agreement, dated as of December 20, 2017 (as amended, the
“Employment Agreement”), which sets forth the terms and conditions of
Executive’s employment as Executive Vice President and Chief Financial Officer
of the Company;
WHEREAS, the Company and Executive mutually desire to amend the Employment
Agreement as set forth herein.
NOW, THEREFORE, in consideration of Executive’s continued service with the
Company, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, effective as of the Effective Date, the
Company and Executive hereby agree as follows:
AMENDMENT
1.
The Employment Agreement is hereby amended to provide that “Expiration Date”
means the first to occur of the following dates:

(i)
December 31, 2019;

(ii)
if the Closing occurs prior to December 31, 2019, the twentieth (20th) day
following the first quarterly or annual financial filing made by the combined
entity resulting from the Closing after the closing of the transactions
contemplated by the BCA (the “Closing”); or

(iii)
if, prior to December 31, 2019, the Company publicly announces that the Closing
will not occur for any reason, the twentieth (20th) day following the first
quarterly or annual financial filing made by the Company after such public
announcement.

2.
The Employment Agreement is hereby amended to add the following as the third
sentence of the paragraph entitled “Salary”:

“Effective as of December 16, 2018, your Base Salary increased to $950,000 per
year.”
3.
The Employment Agreement is hereby amended to add the following paragraph (which
shall be inserted immediately after the paragraph entitled “Long-Term
Incentives”):

“True-Up Awards: Within thirty (30) days following the execution of this Second
Amendment, the Company shall grant to Executive, under the Plan, (i) a one-time
award of performance-based restricted stock units with respect to a number of
shares of Company common stock equal to the quotient of $156,250 divided by the
average closing price of the Company’s common stock for the 30 calendar-day
period ending five business days prior to February 15, 2019, rounded up to the
nearest whole restricted stock unit (the “True-Up PRSUs”), and (ii) a one-time
award of time-based restricted stock units with respect to a number of shares of
Company


1









--------------------------------------------------------------------------------





common stock equal to the quotient of $156,250 divided by the average closing
price of the Company’s common stock for the 30 calendar-day period ending five
business days prior to February 15, 2019, rounded up to the nearest whole
restricted stock unit (the “True-Up RSUs”). The True-Up PRSUs shall be subject
to the same vesting schedule and other terms and conditions (including, without
limitation, performance goals) applicable to the award of performance-based
restricted stock units granted to Executive on February 15, 2019, and the
True-Up RSUs shall be subject to the same vesting schedule and other terms and
conditions applicable to the award of time-based restricted stock units granted
to Executive on February 15, 2019.”
4.
The Employment Agreement is hereby amended to add the following paragraph (which
shall be inserted immediately after the paragraph entitled “Special Awards”):

“Special PRSU Award”
“Within thirty (30) days following the execution of this Second Amendment, the
Company shall grant to Executive, under the Plan, a one-time award of
performance-based restricted stock units with respect to a number of shares of
Company common stock equal to the quotient of $3,500,000 divided by the volume
weighted average price of the Company’s common stock over the 90 calendar-day
period ending with (and including) April 27, 2018, rounded up to the nearest
whole restricted stock unit (the “Special PRSUs”). The Special PRSUs shall be
subject to substantially the same terms and conditions applicable to the award
of performance-based restricted stock units granted to Executive on February 15,
2018, except that: (i) fifty percent (50%) of the Special PRSUs shall be
eligible to vest upon earlier of (x) the Closing and (y) the third anniversary
of April 29, 2018 and (ii) the remaining fifty percent (50%) of the Special
PRSUs shall be eligible to vest on the third anniversary of April 29, 2018.
Vesting of the Special PRSUs will be based on the Company’s total shareholder
return relative to the Company’s peer group during the applicable performance
period, subject to your continued employment through the applicable vesting
date, except that if Executive’s employment with the Company terminates due to
the occurrence of the Expiration Date prior to the full vesting of the Special
PRSUs, then, subject to Executive’s timely execution and non-revocation of a
release of claims in accordance with the Agreement, the Special PRSUs shall
become earned and vested on the date on which such release of claims becomes
effective and irrevocable based on the level of actual performance determined as
if the performance period had ended as of the last trading day immediately prior
to Executive’s termination date (with such vested and earned Special PRSUs paid
no more than sixty (60) days following the applicable vesting date, unless
subject to any deferral of earned and vested awards elected by Executive in
accordance with the terms of the award agreement (in which case such deferral
shall dictate payment timing)). In addition, for purposes of determining the
level of attainment of the total shareholder return performance goals applicable
to the Special PRSUs, the Company’s and each peer company’s share price shall
equal (x) as of the beginning of the performance period, the volume weighted
average price of the Company’s (or such peer company’s) common stock over the
ninety (90) calendar-day period ending with (and including) April 27, 2018 (or
$61.87 for the Company), (y) as of the Closing, the average closing price of the
Company’s (or such peer company’s) common stock over the thirty (30) calendar
days immediately following the Closing, and (z) as of the third anniversary of
April 29, 2018, the average closing price of the Company’s (or such peer
company’s) common stock over the thirty (30) calendar-day period ending on such
date.”
5.
The Employment Agreement is hereby amended to add the following as subsection
(f)(i) of the paragraph entitled “Severance” (which, for clarity, shall be
inserted immediately after subsection (f) and prior to subsection (g) of such
paragraph):





2







--------------------------------------------------------------------------------





“(f)(i) Notwithstanding anything to the contrary in the foregoing clauses (e)
and (f), if your employment terminates due to the expiration of the term of the
Agreement on December 31, 2019 (and neither the Closing has occurred nor the
Company has publicly announced that the Closing will not occur for any reason,
in either case, prior to December 31, 2019), then:
(x) Each then-outstanding Time-Based Award shall vest in full (to the extent
then-unvested) on the date on which the release of claims (discussed below)
becomes effective and irrevocable (and shall remain outstanding and eligible to
vest on such release effective date); and
(y) Each then-outstanding Performance Award (or portion thereof) shall become
earned and vested on date on which the release of claims (discussed below)
becomes effective and irrevocable (and shall remain outstanding and eligible to
vest on such release effective date) based on the actual level of actual
performance determined as if the performance period in effect as of the
Termination Date had ended as of the last trading day immediately following the
Termination Date, with such vested and earned Performance Award payable no more
than sixty (60) days following the applicable vesting date (unless subject to
any deferral of earned and vested awards elected by you in accordance with the
terms of the applicable Performance Award agreement(s), in which case such
deferral shall dictate payment timing).”
6.
This Second Amendment shall be and hereby is incorporated into and forms a part
of the Employment Agreement.

7.
Except as expressly provided herein, all terms and conditions of the Employment
Agreement shall remain in full force and effect.

(Remainder of page intentionally left blank)




3







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and Executive have executed this Second
Amendment as of the date first above written.




COMPANY
T-Mobile US, Inc.






/s/ Elizabeth McAuliffe            
Name: Elizabeth McAuliffe
Title: EVP, Human Resources






EXECUTIVE




/s/ J. Braxton Carter            
J. Braxton Carter


























































(Signature Page to Second Amendment to Employment Agreement)

















